Name: Commission Regulation (EC) No 932/94 of 27 April 1994 amending Regulations (EC) No 239/94, (EC) No 240/94, (EC) No 241/94 and (EC) No 242/94 on the opening of invitations to tender for durum wheat for export in the form of durum wheat meal to Algeria
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 4. 94 Official Journal of the European Communities No L 107/7 COMMISSION REGULATION (EC) No 932/94 of 27 April 1994 amending Regulations (EC) No 239/94, (EC) No 240/94, (EC) No 241/94 and (EC) No 242/94 on the opening of invitations to tender for durum wheat for export in the form of durum wheat meal to Algeria THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 1 20/94 (4), lays down the procedure and conditions for the sale of cereals held by intervention agencies ; Whereas, to enable exports to be carried out, the period during which customs formalities must be completed as laid down in Commission Regulations (EC) No 239/94 (*), (EC) No 240/94 (6), (EC) No 241 /94 Q and (EC) No 242/94 (8), all as amended by Regulation (EC) No 513/94 (9), should be changed ; whereas the last partial invitation to tender should also be postponed ; Whereas the measures provided for in this Regulation are in accordance with the Management Committee for cereals, HAS ADOPTED THIS REGULATION : Article 1 In Article 3 (2) of Regulations (EC) No 239/94, (EC) No 240/94, (EC) No 241 /94 and (EC) No 242/94, the date *27 April 1994' is hereby replaced by '25 May 1994'. Article 2 In Article 5 (2) of Regulations (EC) No 239/94, (EC) No 240/94, (EC) No 241 /94 and (EC) No 242/94, the date '31 May 1994' is hereby replaced by '30 June 1994'. Article J This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 April 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5. 8 . 1993, p. 22 . (3) OJ No L 191 , 31 . 7. 1993, p. 76. (4) OJ No L 21 , 26. 1 . 1994, p. 1 . O OJ No L 30, 3 . 2. 1994, p. 21 . 0 OJ No L 30, 3 . 2. 1994, p. 26. 0 OJ No L 30, 3 . 2. 1994, p. 31 . (8) OJ No L 30, 3 . 2. 1994, p. 36. (9) OJ No L 65, 9. 3 . 1994, p. 1 .